  Exhibit 10.4

 

AMENDMENT NO. 2 TO AMENDED AND RESTATED SECURITY AGREEMENT

 

THIS AMENDMENT NO. 2 to the AMENDED AND RESTATED SECURITY AGREEMENT AMENDMENT
(this “Agreement”) is made and entered into as of July 19, 2018 by Aeon Global
Health Corp. (formerly, Authentidate Holding Corp.), a Delaware corporation (the
“Company”) and each of the holders of the secured notes listed on the signature
pages hereto (such persons, the “Secured Parties”).

 

W I T N E S S E T H:

 

WHEREAS, the Company entered into that certain Amended and Restated Security
Agreement dated as of March 20, 2017 (the “Original Security Agreement”) with
the Secured Parties with respect to an aggregate principal amount of $2,545,199
of Senior Secured Convertible Notes due March 20, 2018 (the “Prior Senior
Notes”);

 

WHEREAS, the Secured Parties and the Company entered into certain agreements
dated March 27, 2018, pursuant to which the maturity date of the Prior Senior
Notes were extended for one year and the aggregate principal amount of
indebtedness outstanding thereunder was increased to $3,049,651; and

 

WHEREAS, the Company and the Secured Parties entered into an amendment to the
Original Security Agreement, dated March 27, 2018 (such amendment, together with
the Original Security Agreement, may be referred to herein as the “Security
Agreement”), pursuant to which the Company granted liens on its assets to secure
the additional indebtedness incurred under the Prior Senior Notes;

 

WHEREAS, the Company wishes to restructure an aggregate principal amount of
$1,351,482 of Senior Notes held by Hanif A. Roshan and Optimum Ventures, LLC
(the “Exchanging Holders”), pursuant to which the Exchanging Holders would
exchange their Senior Notes for new, secured non-convertible debt instruments
pursuant to which such Exchanging Holders would make available a maximum of $2.0
million of debt capital to the Company (the “New Credit Facility”), which New
Credit Facility would be on a parity basis with the Prior Senior Notes;

 

WHEREAS, the Company wishes to obtain the consent of the Secured Parties to the
establishment of the New Credit Facility and pursuant thereto issue up to an
aggregate principal amount of $2.0 million of new senior secured notes on parity
with the Prior Senior Notes, pursuant to which an aggregate principal amount of
$1,415,449 would be deemed outstanding as of the date of issuance (the “New
Notes”); and

 

WHEREAS, the Company and Secured Parties desire to amend and modify the Security
Agreement to permit the establishment of the New Credit Facility and issuance of
the New Notes on the terms set forth herein, and the undersigned Secured Parties
have agreed to such amendments, modifications and other provisions set forth
herein.

 

NOW, THEREFORE, in consideration of the foregoing, the covenants set forth
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Secured Parties and the Company hereby
agree as follows.

 

1.            Certain Definitions.

 

1.1     Capitalized terms not otherwise defined herein shall have the meaning
ascribed to such terms in the Security Agreement.

 

1

--------------------------------------------------------------------------------

 

 

1.2     Section 1.1 of the Security Agreement is hereby amended to include the
following additional definitions of the following terms:

 

(p)      “New Notes” shall have the meaning ascribed to such term as is set
forth in the Recitals to this Amendment No. 2 to Amended and Restated Security
Agreement.

 

1.3     Section 1.1 of the Security Agreement is hereby amended to replace the
definitions of the following terms set forth in the Security Agreement with the
following definitions:

 

(a)     “Majority in Interest” shall mean the holders of fifty-one percent (51%)
or more of the then outstanding aggregate principal amount of the Secured Notes,
at the time of such determination.

 

(b)     “Secured Notes” means the Prior Senior Notes and the New Notes, as may
be amended from time to time.

 

(c)     “Secured Parties” means the holders of the Secured Notes, at the time of
such determination.           

 

2.            Amendment and Restatement of Section II of the Original Security
Agreement.

 

(a)      Section 2.1 of the Original Security Agreement is hereby amended and
restated to read as follows:

 

2.1     Grant and Description. In order to secure the full and complete payment
and performance of the Obligations when due, including the New Notes, the
Company hereby grants to the Secured Parties, subject to the Permitted Liens, a
first priority security interest in all of the Company’s rights, titles, and
interests in and to the Collateral (the “Security Interest”) and subject to the
Permitted Liens, pledges, collaterally transfers, and assigns the Collateral to
the Secured Parties, all upon and subject to the terms and conditions of this
Security Agreement; provided, however, that each Secured Party shall subordinate
from time to time upon the Company’s request its Security Interests granted in
such Collateral to any Lien(s) granted by the Company or any of its Subsidiaries
to third parties which constitutes Permitted Liens contemplated within clauses
(h) through (k) of the definition of Permitted Liens. If the grant, pledge, or
collateral transfer or assignment of any specific item of the Collateral is
expressly prohibited by any contract or by law, then the Security Interest
created hereby nonetheless remains effective to the extent allowed by such
contract, the UCC or other applicable laws, but is otherwise limited by that
prohibition. The Security Interest granted herein shall terminate in accordance
with Section 7.1 hereof.

 

(b)      Section 2.2 of the Original Security Agreement is hereby amended and
restated to read as follows:

 

2.2     Financing Statements; Further Assurances.

 

(a)    The Secured Parties shall be named as the sole secured parties on any and
all financing statements and security agreements filed pursuant to this Security
Agreement for the ratable benefit of all of the Secured Parties, and agree that
the Majority in Interest of the Secured Parties are authorized to file any and
all terminations of such financing statements at such time or times as it
determines is appropriate pursuant to the Security Agreement.

 

2

--------------------------------------------------------------------------------

 

 

(b)    As soon as practicable following the execution and delivery of this
Security Agreement, the Company shall:

 

(i)    file with the State of Delaware and any other offices that the Majority
in Interest of the Secured Parties may reasonably request in writing an amended
financing statement that (x) indicates the Collateral in a manner consistent
with the definition of the term “Collateral” as contained in this Security
Agreement, (y) contains any other information required by Article 9 of the UCC
of the state or such jurisdiction for the sufficiency or filing office
acceptance of any financing statement or amendment, including whether the
Company is an organization, the type of organization, and any organization
identification number issued to the Company, and (z) reflects Roshan as an
additional secured party in order to secure the obligations arising under the
New Roshan Note;

 

(ii)   if necessary to perfect the Security Interest granted in the Collateral
hereunder, file with the U.S. Patent and Trademark Office, such amended
financing statements and/or patent security agreements in the form necessary to
record the Liens granted hereunder to the Secured Parties on the Company’s
patents and patent applications; and

  

(iii)   upon the reasonable request of the Majority in Interest of the Secured
Parties, file such additional financing statements and other documents,
including amendments to the financing statements, in order to maintain the Liens
in the Collateral.

 

(c)     Until the Obligations are paid and performed in full, the Company
covenants and agrees that it will, at its own expense and upon the request of
the Majority in Interest, but in all cases subject to the rights of the grantees
of the Permitted Liens: (i) after an Event of Default, file or cause to be filed
such applications and take such other actions as the Majority in Interest may
reasonably request to obtain the consent or approval of any governmental
authority to the rights of the Secured Parties hereunder, including, without
limitation, the right to sell all the Collateral upon an Event of Default
without additional consent or approval from such governmental authority;
(ii) from time to time, either before or after an Event of Default, promptly
execute and deliver to the Secured Parties all such other assignments,
certificates, supplemental documents, and financing statements, and do all other
acts or things as the Majority in Interest may reasonably request in order to
more fully create, evidence, perfect, continue, and preserve the priority of the
Security Interest and to carry out the provisions of this Security Agreement;
and (iii) either before or after an Event of Default, pay all filing fees in
connection with any financing, continuation, or termination statement or other
instrument with respect to the Security Interest.

 

3.            Interpretation of Certain Terms.

 

Each of the Secured Parties and the Company hereby acknowledge, consent and
agree that for purposes of the Security Agreement, as amended by this Agreement,
(i) the term Obligations includes all obligations under the New Notes on a pari
passu basis with the Prior Senior Notes; and (ii) the holders of the New Notes
shall be entitled to all rights as a Secured Party hereunder and may fully
enforce their rights under the New Notes, as if such New Notes was within the
definition of the term “Secured Notes” as set forth in the Security Agreement.

 

4.           Continuing Validity of Security Agreement. Except as amended under
this Agreement, the Security Agreement shall remain in full force and effect.
Upon the execution of this Agreement by the Company and the Secured Parties,
(i) the applicable portions of this Agreement shall be a part of the Security
Agreement, each as amended hereby, and (ii) each reference in the Security
Agreement to “this Agreement”, “hereof”, “hereunder”, or words of like import,
and each reference in any other document or agreement to the Security Agreement
shall mean and be a reference to the Security Agreement, as amended hereby.

 

3

--------------------------------------------------------------------------------

 

 

5.          Governing Law. This Agreement shall be governed by and construed
under the laws of the State of Delaware, without reference to principles of
conflicts of law.

 

6.          Headings. The headings used in this Agreement are used for
convenience only and are not to be considered in construing or interpreting this
Agreement.

 

7.          Multiple Counterparts. This Agreement has been executed in a number
of identical counterparts, each of which shall be deemed an original for all
purposes and all of which constitute, collectively, one agreement; but, in
making proof of this Agreement, it shall not be necessary to produce or account
for more than one such counterpart. Executed counterparts may be delivered via
facsimile or other means of electronic transmission.

 

8.          Entire Agreement; Amendments and Waivers. This Agreement contains
the entire agreement and understanding of the parties with respect to its
subject matter and supersedes all prior arrangements and understandings between
the parties, either written or oral, with respect to its subject matter. This
Agreement may not be amended or any provision hereof waived in whole or in part,
except by a written amendment signed by all of the parties hereto. The
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively) only by a written
instrument signed by the party against whom enforcement of any such waiver is
sought. The failure of any party at any time or times to require performance of
any provision hereof shall in no manner affect the rights at a later time to
enforce the same. No waivers of or exceptions to any term, condition, or
provision of this Agreement, in any one or more instances, shall be deemed to
be, or construed as, a further or continuing waiver of any such term, condition,
or provision. This Agreement shall be binding upon and shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and assigns.

 

9.          Separate Counsel. Each of the Secured Parties expressly represents
and warrants that (a) before executing this Agreement, such Secured Party has
fully informed himself or itself of the terms, contents, conditions and effects
of this Agreement; (b) such Secured Party has had the opportunity to seek the
advice of his or its own counsel and advisors before executing this Agreement;
(c) this Agreement is the result of arm’s length negotiations conducted by and
among the parties; and (d) such Secured Party acknowledges that the law firm of
Becker & Poliakoff, LLP has been retained by the Company to prepare this
Agreement as legal counsel for the Company, that Becker & Poliakoff, LLP does
not represent any Secured Party in connection with the preparation or execution
of this Agreement, that such firm has not given any legal, investment or tax
advice to any of the Secured Parties regarding this Agreement and that such
Secured Party has not relied upon any legal advice except as provided by its own
attorneys. Becker & Poliakoff, LLP is expressly intended as a beneficiary of the
representations and warranties of the Secured Parties contained in
this paragraph.

 

 

 

Remainder of page intentionally left blank. Signature pages follow.

 

4

--------------------------------------------------------------------------------

 

 

AMENDMENT NO. 2 to AMENDED AND RESTATED SECURITY AGREEMENT

 

IN WITNESS WHEREOF, the Company and the Secured Parties have duly executed this
Agreement as of the date first written above.

 

 

AEON GLOBAL HEALTH CORP.

         

By:

 /s/ Michael J. Poelking                                                    

   

Name:

Michael J. Poelking

   

Title:

Chief Financial Officer

         

Address for Notice:

     

2225 Centennial Drive

Gainesville, GA 30504

Attn: Chief Financial Officer

    SECURED PARTIES:       VER 83 LLC MKA 79 LLC         By: /s/ Douglas B.
Luce   By:  /s/ J. David Luce Name: Name: Title: Title:         OPTIMUM
VENTURES, LLC HANIF A. ROSHAN         By:  /s/ Shawn
Desai                                                        By:  /s/ Hanif A.
Roshan Name:   Title:   

                            

 

 